   

 

“ oe : Hw . 5; (@
Case Note -¢v-ext22 4 Inmate Name: Beregl Cr a,

Date: _0f23 po | Inmate IDOC#:_S 622 S$

 

 

Gerald Angelo Barcella 56305 Document Title: Placn&h p. &D < i ae
ISCI Unit 13 “| acnb Ae Rasconc ebaden & Totes
P.O. Box 14 Total Pages: Inmate Initials Verifying Page Count: CH:

 

Boise, Idaho 83707
Document(s) <a Ofs.
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

Gerald Angelo Barcella

Plaintiff
Case No. 1:20—cv—00427-BLW
Vv.
PLAINTIFF'S RESPONSE TO
Corizon, et. al. DEFENDANTS' MOTION FOR
Defendants EXTENSION OF TIME TO

RESPOND TO PLAINTIFF'S
MOTION FOR PRELIMINARY
AND PERMANENT INJUNCTION
& A TEMPORARY INJUNCTION
AND AFFIDAVIT IN SUPPORT

 

 

OF MOTION
Plaintiff, Gerald Angelo Barcella hereby responds to Counsel of Record Dylan
A. Eaton's motion for extension of time to Plaintiff's request for perliminary
and permanent injunction and temporary restraining order.
BACKGROUND
On August 29, 2020 this Court conditionally filed Plaintiff's 42 USC 1983
Complaint.

On October 1, 2020 this Court signed its Initial Review Order and
ordered Defendants to respond by October 15, 2020 to Plaintiff's Motion For
Preliminary and Permanent Injunction & A Temporary Restraining Order.

On October 8, 2020 Counsel filed Notice of Appearance for Defendants,
motion for extension of time to respond and a declaration supporting his
assertions.

PLAINTIFF'S RESPONSE TO DEFENDANTS' ARGUMENT AND DECLARATION

Plaintiff has no problem with allowing Counsel more time to respond.
Plaintiff will defer to any Court decision regarding this. Plaintiff does,

however, strongly object to facts in Defendants' Motion and Counsel's
Declaration as misleading and irrelevant to Plaintiff's serious pain and
worsening injury.

Defendants' assertions that "Plaintiff is apparently able to work long
hours as a janitor at the prison" stated in Counsel's Motion p. 2,
footnote 2 and Declaration p. 2, n. 7. are slanted or outright false and
irrelevant to Plaintiff's claims.

Plaintiff claims that Corizon &Corizon employees have been ineffectually
responsive to Plaintiff's serious pain and progressively worsening injury
since 2006. Since 2017 Plaintiff's injury has left him with more and more
debility 8 exponentially worsening pain and injury.

Defendants state that generally that relief is "not granted unless
extreme or very serious damage will result"[.] Id. (quoting Anderson v. United
States, 612 F.2d 1112, 1115 (9th Cir. 1979).

Plaintiff contends very serious damage is occurring on a daily basis
to his injury. For the last two days Plaintiff has been unable to sit up
to type or work on his suit due to excruciating pain. Plaintiff has awakened
nearly every hour and a half when he could sleep at all in the last several
nights and had horrendous, excruciatingly painful bolts of pain radiating
down both legs today while using the toilet.

Plaintiff will further address these issues in his response to
Defendants’ response to Plaintiff's Motion for Preliminary Injunction.

Corizon providers continue to refuse to send Plaintiff to a nephrologist
despite continued kidney compromisation.

Plaintiff has no address to the constant serious pain and often horribly
unbearable pain which affects him so badly he feels like he's on the verge

of mental breakdown until it lessens.
Short of an Order by this Honorable Court for a neurologic consult and
effective treatment of Plaintiff's serious pain and injury Plaintiff will
be forced to wait, at the very least, until he uncontrollably defecates and
urinates upon himself, as he was told by Corizon provider William Rogers in
clinic on March 31, 2020 after approximately one hundred requests for help

since 2017.

I declare under penalty of perjury that the foregoing facts are true

and correct.

Dated this 17th day October, 2020. ZL AE

Gerald Angelo Barcella
CERTIFICATE OF SERVICE

 

I, Gerald Angelo Barcella, certify that on this 17th day of October,
2020 I caused a true and correct copy of the foregoing document to be served
on the below named individuals by placement in the ISCI Unit 13 Resource
Center Box for electronic filing by the ISCI Paralegal.
Dylan A. Eaton
Andrew E. Alder
Parsons, Behle, & Latimer

800 West Main Street, Suite 1300
Boise, Idaho 83702

Gerald Ange Barcella
